Case 2:18-cv-05840-MWF-SK Document 69 Filed 08/23/21 Page 1 of 1 Page ID #:423




                                                                   JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


  STEPHON DEJON ALEXANDER,                  CASE NO.: 2:18-cv-5840-MWF (SK)

                    Plaintiff,
                                            JUDGMENT
             v.
  A. CORTESE, et al.

                    Defendants.



       Pursuant to the Order Accepting the Report and Recommendation to
 Grant Defendants’ Motion for Summary Judgment, IT IS ADJUDGED that
 this action is dismissed with prejudice.


 DATED: August 23, 2021
                                             MICHAEL W. FITZGERALD
                                             United States District Judge
